EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s unaudited interim consolidated financial statements for the nine month period ended September 30, 2011 and the audited financial statements for the year ended December 31, 2010 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated November 28, 2011 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) and unless otherwise cited, references to dollar amounts are Canadian dollars. Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The Company’s 2010 comparatives in this MD&A have been presented in accordance with IFRS. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in Compañía Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Property, located in the state of Durango, Mexico (“Avino Mine”). The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol ASM, on the OTCBB under the symbol ASGMF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV6.In November 2006, the Company’s listing on the TSX Ventures Exchange was elevated to Tier 1 status. Most recently, the Company listed on the New York – Amex Stock Exchange under the symbol “ASM”. Overall Performance and Outlook Avino Mine Property near Durango, Mexico During the third quarter, further development of the San Gonzalo zone continued with mining concentrated on stopes 2-080 and 2-200. In addition work on the access decline to level 3 was ongoing with about 155 metres to go before reaching the level 3 elevation. Milling at the rate of about 180 tonnes per day (“tpd”) continued with feed coming from old Avino copper ore stockpiles. It is expected milling of this material will continue into 2012. Avino's regional drilling program, initially announced in January 2011, continued through the quarter and by October, 65 holes had been drilled for a total of approximately 8,462 meters. 1 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Third Quarter Highlights Milling Milling operations continued throughout the quarter with the processing of the old Avino ET stockpiles. Because of the extremely big and hard boulders, a more robust rock breaker was leased. This new breaker was put into service after the major crusher repairs were made. Downtime of the crushing plant was approximately two weeks to replace all of the jaw crusher bearings and to install the new drive shaft of the cone crusher. In addition to the crusher repairs, the mill lifter bars were also changed. Because of the hardness of the ore, average daily tonnage processed was about 180 tpd. Typical grade of the feed was 0.15% copper and 90g/t silver. There is an inventory of approximately 250 tonnes of concentrate grading 3.5% copper, 2.2kg/t silver and 20g/t gold on hand. A deal for the sale of this product has been finalized and a shipment of 210 tonnes to the port of Manzanillo was completed in early October. Underground Mining Throughout the quarter, Avino continued to mine stopes 2-200 and 2-080 on level 2 of the San Gonzalo mine as well as advance the decline from level 2 to level 3.Both stopes continued to produce vein material with grades comparable to those predicted from the 2007 drilling as described in the NI 43-101 compliant “Resource Estimate on the San Gonzalo vein” (see Avino news release July 25, 2008) As of October 3rd, work on stope 2-200 was almost complete and ready for drawdown; the calculated tonnage of this stope was 3,723 tonnes with an estimated grade of 300g/t and 1.2 g/t silver and gold respectively. This resource is not in the original 43-101 resource estimate prepared by Orequest. The continuity of this mineralized block above level 1 is currently being evaluated. Mining on stope 2-080 towards the old mine workings slowed as the tonnage extracted was small due to a different mining method. The average grade of this stope is 216g/t silver and 0.9 g/t gold. Plans to continue mining this stope have been put on hold. Development mineralized material from both areas is currently being stockpiled on surface near the coarse ore bin of the crushing plant. The estimated tonnage of this surface stockpile is now 4,550 tonnes. The decline from level 2 to level 3 has advanced 275 metres to date, and a total of 155 metres remain to go until the level 3 elevation of 2,215 metres is reached. Productivity increased approximately three fold when a recently purchased 5yd scoop was put into service. It is expected this productivity will increase further once the Company’s Jumbo has been completely reconditioned and put into use. A smaller 3yd scoop has been purchased and is on site.This scooptram will be used in the smaller cross cuts. Drilling Avino’s regional drilling program is continuing, as of the middle of October, 65 holes have been drilled for a total of approximately 8,462 meters.The holes have explored several different targets: San Gonzalo (15 holes), La Potosina (9 holes), Guadalupe (23 holes), San Juventino (3 holes), San Lucero (5 holes), Mercedes (1 hole), San Jorge (3 holes), Yolanda (2 holes). The drill is currently on the sixteenth hole at San Gonzalo. 2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 In March, the Avino regional program drilled an initial 5 holes on the Guadalupe vein (for locations please see website). These holes explored higher grade areas along the Guadalupe structure which had been identified by previous surface sampling programs and a coincident IP chargeability anomaly. Results from the first two holes were as follows: Hole# Bearing Dip From (m) To (m) Down Hole Intersection (m) Gold (g/t) Silver (g/t) Copper (ppm) Lead (ppm) Zinc (ppm) GPE-11-01 45 GPE 11-02 43 Following up on these promising results, Avino drilled a further 21 holes (GPE 11-03 through GPE-11-23) at Guadalupe Assay results as follows: Hole# Bearing Dip From (m) To (m) Down Hole Intersection (m) Gold (g/t) Silver (g/t) Copper (ppm) Lead (ppm) Zinc (ppm) GPE-11-03 42 N/A N/A N/A GPE-11-05 44 N/A N/A N/A GPE-11-06 48 36 GPE-11-07 58 GPE-11-09 49 1 N/A N/A N/A GPE-11-10 5 41 GPE-11-12 4 61 GPE-11-13 54 N/A includes: N/A GPE-11-14 76 N/A N/A N/A includes: N/A GPE-11-15 19 60 N/A GPE-11-16 25 70 3 N/A 26 GPE-11-17 18 40 79 N/A GPE-11-19 69 21 N/A GPE-11-23 62 N/A The diamond drill was then moved to San Gonzalo. Drilling has commenced with the aim of determining the feeder systems for the San Gonzalo deposit. Five deep holes totaling 1,700 metres of drilling have been proposed for this program NI 43-101 Resource Calculation An NI 43-101 inferred resource calculation for San Gonzalo, completed by Orequest Consultants in 2008, estimates that the zone contains 4.75 million ounces of silver and 37,300 ounces of gold, calculated as follows: Tonnes Ag Au Zn Pb g/t g/t % % 3 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 These figures were compiled from 2007 surface drilling at San Gonzalo (January to December 2007, 40 holes, 9,204 metres), which produced some significant silver intersections. San Gonzalo Bulk Sample In July, the results from the 10,000 tonne bulk sample program at San Gonzalo were announced.The bulk sample was intended to allow the Company to assess the economics of the zone by confirming mineral grades obtained through earlier diamond drilling.The results were released after a comprehensive review of the data and discussions with Wardrop, A Tetra Tech Company. The bulk sample program was completed during the first quarter of 2011 and the Company sold188 tonnes of the San Gonzales bulk concentrate for net proceeds of $1,853,879. The Company is currently negotiating a contract for the sale of the balance of the concentrate. The results are based on the metallurgical balance provided below: Weight Assay (g/t) Contents (kg) Contents (oz’s) Recovery (%) Tonnes Au Ag Au Ag Au Ag Au Ag Feed 10,519* Concentrate 23.8* 8,998* 59 76 Tail 64 41 24 *These figures have been reconciled to the weighed feed tonnage and the final concentrate assays of the paid shipment. They also have been rounded for clarity. The overall bulk sample feed grade was 261g/t Ag and 0.9g/t Au. Silver and gold recoveries were 76% and 59% respectively and 232 dry tonnes of flotation concentrate were produced of which 188 tonnes were sold for net revenues of US$1.83 million. If the entire production were sold under the same contract terms, the net revenue would have been US$2.26 million. Operating costs relating to the bulk sample program during the first quarter of 2011 were US$567,045 or US$7.62 per ounce silver equivalent. Included in these costs are development mining costs for the raises and stopes. Cost per tonne produced were $53.91 and revenue on 188 tonnes of concentrate sold of US $1.83 million resulted in a profit of US$120 per tonne produced. (The contract price per ounce of silver and gold were US$36.75 and US$1,511.31 respectively) The net proceeds of the bulk sample program yielded a significant profit of $1.3 million based on concentrate sold to date. This is a positive result and demonstrates the viability of the San Gonzalo Project. On the basis of this result, Avino is proceeding with their mine plan to develop the 3rd, 4th and 5th levels and to provide mill feed at the rate of 250tpd on a sustained basis. Once this throughput has been achieved and is on a sustainable basis, the Company will look at improving and optimizing the economics of the San Gonzalo deposit based on the Wardrop findings. Tailings Resource In April 2011, Avino hired Wardrop to re-visit a 2006 scoping study that estimated a resource of 10 million + ounces of silver between the oxide and sulphide tailings left from previous mining. Current work is assessing the viability of a conventional heap leach operation followed by Merrill Crowe precipitation or a new process called: Continuous Vat Leach technology. 4 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Eagle Property, Yukon Territory The Eagle property, held 100% by Avino is located on the south slopes the prolific Galena Hill in the Keno City silver mining camp in north-central Yukon, 350 km north of Whitehorse. From May 15 to September 17, 2009, six diamond drill holes on the Eagle property totaling 1,897.1m were completed. The work program was successful in identifying strong silver-gold-indium enriched zinc and lead mineralization hosted in the Eagle vein fault, a known and proven host of significant intercepts of Pb-Zn-Ag mineralization, including a reported 7,624.9 g/t Ag, 1.2% Pb and 1.5% Zn over 0.15metres (hole E64-23). The 2009 work has also established that indium, used in plasma screens, is present in significant concentrations of up to 285.4 g/t indium (In) over 1.8m (Hole D09EE-11) in the sphalerite enriched Eagle vein. In 2010 Avino commissioned Jean Pautler, a qualified person to review all historic data from previous work done on the property and make a recommendation for future work program. Pautler’s recommendations are based on a property visit on June 28, 2008, previous experience in the Keno silver mining camp, a review of the historical data and a review of the 2009 work program carried out by Mega Precious Metals while the property was under option from Avino. The assessment produced the following recommendation:Ore shoots need to be delineated within the Eagle Vein. The best intercept to date is the 7625 g/t Ag, 1.2% Pb over a 1.2m interval from DDH 64-23 which was drilled in 1964. The best silver intersections in drilling occur within 125m of this intercept.It is recommended to attempt to duplicate this hole and to drill systematic step outs from this intersection. In addition it was recommended to drill the exposed vein in trenching on the Alexandra, which may represent the strike extension of the Eagle Vein.The Eagle Vein should be targeted at depth here in an attempt to intersect the vein within the favourable quartzite host. The depth extent of the Eagle Vein intersection in D09EE-10 should be targeted for the same reason. Additional sampling of the 2009 drill core was also recommended due to incomplete sampling into the footwall. Plans to carry out the recommendation are currently being reviewed. Outlook Avino is uniquely situated among the many emerging producers in Mexico. Through its majority ownership in the Avino Mine, recovery plant and surrounding property holdings all may provide its shareholders to profit from the strong metal markets that the Company believes lay ahead. Avino remains committed to returning to profitable mining operations and are very excited about the opportunity to build this company into a significant producer of precious and base metals. Avino adheres to the highest standards of environmental responsibility, to supporting the local community with the highest standards of business practices and to the long-term success of its shareholders. With prices for silver and gold remaining at historically high levels, the Company is working aggressively to capitalize on this trend by bringing the Avino property back into operation as quickly as possible. The company completed a 10,000 tonne bulk sample test in April 2011, and is confident about the prospect of bringing the San Gonzalo Zone into production full time. Avino is also undertaking a significant drill program to increase resources at San Gonzalo and explore new targets in other areas of the property. 5 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Management remains focused on the following key objectives: 1. Commence commercial production at San Gonzalo 2. Continue expanding the San Gonzalo resource 3. Expand resources, reserves and the mines output 4. Identify and explore new targets on Avino's property. 5. Update Scoping study on Tailings resource Results of Operations Three months ended September 30, 2011 compared with the three months ended September 30, 2010. Operating and administrative expenses Operating and administrative expenses were $1,382,803 for the three months ended September 30, 2011 as compared with of $367,985 for the three months ended September 30, 2010, an increase of $1,014,818. The increases consist $673,403 in share-based payments to employees, directors, and consultants, $81,581 regulatory and compliance fees relating to listing on the New York Stock Exchange, $70,800 in office and miscellaneous, and $54,629 in depreciation. Depreciation was recorded on equipment at the Mexican property. During the period, the Company relocated its head office to a larger space with has resulted in higher office and miscellaneous costs. Loss for the period The loss for the three months ended September 30, 2011 was $1,359,258 compared with a loss of $432,672 for the three months ended September 30, 2010, an increase of $926,586. The differences include an increase in general and administrative expenses of $1,014,818 as discussed above. This was offset by an increase in interest income of $56,018 and a decrease in the loss on foreign exchange by $32,214. Interest income was $56,276 in the current period compared to $261 in the prior year. Foreign exchange was a loss of $32,734 as compared to a loss of $64,948 in the comparative quarter. Nine months ended September 30, 2011 compared with the nine months ended September 30, 2010. Operating and administrative expenses Operating and administrative expenses were $3,679,932 for the nine months ended September 30, 2011 as compared with of $665,068 for the nine months ended September 30, 2010, an increase of $3,014,864. The increase was primarily due to share-based payments which was an increase of $2,198,851 during the period. Other increases included $187,140 in management fees, $145,800 in office and miscellaneous, $145,647 in investor relations, and $138,337 in depreciation. Share-based payments increased as a result of a greater number of options granted during the period. Management fees were higher due to a one-time bonus paid to the CEO. Office and miscellaneous expenses are higher due to an increase in rent as noted above but also due to the general increase in the level of business activity.Depreciation was recorded on equipment at the Mexican property and investor relations were higher with increased activity during the period. 6 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Loss for the period The loss for the nine months ended September 30, 2011 was $3,660,649 compared with a loss of $731,441 for the nine months ended September 30, 2010, an increase of $2,929,208. The significant differences include an increase in general and administrative expenses of $3,014,864 as discussed above. This was offset by an increase in interest income of $141,620 however there was an increase in loss on foreign exchange of $55,964 due to fluctuations in the Mexican Peso and US Dollar. Interest income was $148,510 in the current period compared to $6,890 in the prior year. Foreign exchange loss was $129,227 as compared to a loss of $73,263 in the prior year. Summary of Quarterly Results Period ended Sept 30 Q3 Jun 30 Q2 Mar 31 Q1 Dec 31 Q4 Sept 30 Q3 Jun 30 Q2 Mar 31 Q1 Dec 31 Q4 Gain (Loss) for the period $ Loss per share Total assets Information for 2009 is presented in accordance with Canadian GAAP and has not been restated in accordance with IFRS Quarterly results often fluctuate with changes in non-cash items such as share-based payments, future income tax and foreign exchange variances. The higher cost in the first and third quarters of the current year relate to share-based payments associated with the granting of stock options. In the fourth quarter of 2010, the Company recorded a future income expense while in the fourth quarter of 2009, the Company incurred a write down on British Columbia mineral properties of $608,118. In the second quarter of 2010, the Company recorded a foreign exchange gain which resulted in a lower loss for the period. Liquidity and Capital Resources During the period ended September 30, 2011, the Company incurred expenditures relating to its Mexican properties by $2,858,244 which was offset by the sale of concentrate of $1,853,879 and foreign exchange movements of $270,447. The net increase to mineral properties at the Company’s Mexican properties was $1,274,812. The Company also acquired property, plant and equipment of $950,959 net of depreciation of $149,403. At this time the Company has no operating revenues but earned interest income of $148,510 during the nine months ended September 30, 2011. As the Company’s cash and cash equivalents will continue to be drawn down by operations therefore interest income is expected to decrease in future periods. At September 30, 2011, the Company had working capital of $6,235,600 and cash equivalents of $6,060,027. The Company is continuing its exploration drilling program and mine development in Mexico. The Company has no immediate plans for the British Columbia properties at this time. The Company continues in the exploration stage until such time that the Avino Mine is re-opened. The investment in and expenditures for the mineral properties comprise most of the Company’s assets along with a lesser asset amount in regards to the Avino Mine facilities and equipment. The recoverability of amounts shown for its mineral property interest and related deferred costs is dependent upon the discovery of economically recoverable reserves and the ability of the Company to obtain the financing necessary to complete development and achieve profitable operations in the future. The outcome of these matters cannot be predicted at this time. Mineral exploration and development is capital extensive, and in order to re-commence operations at the Avino Mine, the Company may be obliged to raise new equity capital in the future. There is no assurance that the Company will be successful in raising additional new equity capital. 7 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Transactions with Related Parties The Company has identified its directors and certain senior officers as its key management personnel. The compensation costs for key management personnel for the nine months ended September 30, 2011 and 2010 are as follows: September 30, 2011 September 30, 2010 Salaries and benefits $ $ Stock‐based compensation $ $ The Company has a cost sharing agreement to reimburse Oniva International Services Corp. (“Oniva”); the transactions with Oniva during the period are summarized below: September 30, September 30, 2010 Salaries and benefits $ $ Office and miscellaneous $ $ The amounts due to related parties consist of $175,556 (December 31, 2010 - $153,289) due to Oniva; $16,549(December 31, 2010 - $10,500) due to Directors for Directors fees; $3,034 (December 31, 2010 - $789) due to a Director for geological services; and $Nil (December 31, 2010 - $4,687) due to a private company controlled by a Director for an expense reimbursement. All related party transactions are recorded at the value agreed upon by the Company and the related party. The amounts due from and due to related parties are non-interest bearing, non-secured and with no stated terms of repayment. 8 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Transition to International Financial Reporting Standards On January 1, 2011, the Canadian Accounting Standards Board (“AcSB”) replaced Canadian GAAP with International Financial Reporting Standards (“IFRS”) for publicly accountable enterprises, with a transition date of January 1, 2010. IFRS represents standards and interpretations approved by the International Accounting Standards Board (“IASB”) and are comprised of IFRSs, International Accounting Standards (“IAS”s) and interpretations issued by the International Financial Reporting Interpretations Committee (“IFRIC”s). The Company has prepared its September 30, 2011 interim consolidated financial statements in accordance with IFRS, with an effective transition date of January 1, 2010, including IFRS 1 “First-time adoption of international financial reporting standards” and IAS 34, “Interim financial reporting”. The Company’s IFRS accounting policies are disclosed in Note 3 to the condensed interim consolidated financial statements. Reconciliations between the Company’s financial statements as previously reported under Canadian GAAP and current reporting under IFRS is detailed in Note 18 of the condensed interim consolidated financial statements. Following is a summary of the differences between Canadian GAAP and IFRS: (a) IFRS requires each entity consolidated within the financial statements to assess its functional currency. It was determined that the functional currency of the Parent Company is Canadian Dollars, which is consistent with its functional currency under Canadian GAAP. However, it was determined that the functional currency of the Company’s Mexican subsidiaries, which was Canadian Dollars under Canadian GAAP, to be United States Dollars under IFRS. In contrast to Canadian GAAP, in which an integrated foreign operation’s non-monetary assets are translated at historical rates, IFRS requires that where an entity’s presentation currency differs from its functional currency, the financial position of the entity be translated into the presentation currency at the closing rate on the date of the statement of financial position. In addition, all exchange differences arising on the translation from functional to presentation currency are recognized in other comprehensive income. In accordance with IFRS 1, the Company elected to deem all foreign currency translation differences that arose prior to the date of transition to be nil at that date. However, several adjustments were required to effect the translation of the subsidiaries’ financial position at the exchange rates on the date of the statements of financial position, and translation of the statements of operations and cash flow from the functional to presentation currency. (b) IFRS requires an entity to present, for each component of equity, a reconciliation between the carrying amount at the beginning and end of the period, separately disclosing each change. The Company examined its “contributed surplus” account and concluded that as at the January 1, 2010 transition date and the comparative dates of September 30, 2010 and December31,2010, part of the contributed surplus relates to “Equity settled employee benefit reserve” and part to “Reserves for warrants”. IFRS also permits a transfer of reserves arising from share-based transactions, within equity. At January 1, 2010 $973,127 of total reserves related to options and no longer outstanding and was therefore transferred to Retained earnings/(Deficit), in order that the balance of “Equity settled employee benefit reserve” and “Reserves for warrants” reflected only the fair value of options and warrants outstanding on that date. During the year ended December 31, 2010, some options and warrants outstanding at January 1, 2010 were canceled, and therefore a further transfer, of the fair value attributed to these cancelled options, was made to Retained earnings/(Deficit), during the nine months ended September 30, 2011 $204,000 and the year ended December 31, 2010 ($3,779,249). 9 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 (c) Previously, under Canadian GAAP, the Company used the straight-line method of calculating vested options and the share-based compensation arising therefrom. Under this method, the fair value of share-based awards with vesting conditions was calculated as one grant and the resulting fair value was recognized on a straight line basis over the vesting period. However, IFRS requires that each tranche of an award with different vesting dates is considered a separate grant for the calculation of fair value, and the resulting fair value is recognized over the vesting period of the respective tranches. As all options outstanding at January 1, 2010 were vested, no adjustment was required at this date. However, adjustments were required for the options granted and the share-based compensation recognized during the year ended December 31, 2010. (d) The Company has certain non-monetary assets and liabilities for which the tax reporting currency is different from its functional currency. Any translation gains or losses on the remeasurement of these items at current exchange rates versus historic exchange rates that give rise to a temporary difference is recorded as a deferred tax asset or liability. The Company set up a deferred tax liability with a corresponding charge to deficit account in the amount of $355,369 at January 1, 2010 plus subsequent changes thereto. Under IFRSs all deferred income tax liabilities are considered as non-current irrespective of the classification of the underlying assets and liabilities, or the expected reversal of the temporary difference. The IASB continues to amend and add to its current IFRS standards and interpretations with several projects underway. Accordingly, the accounting policies adopted by the Company for the Company’s first IFRS consolidated financial statements for the year ended December 31, 2011 may differ from the significant accounting policies used in the preparation of the Company’s interim consolidated financial statements as at and for the nine months ended September 30, 2011. Outstanding Share Data The Company has an unlimited number of common shares without par value as authorized share capital of which 26,900,427 were outstanding as at September 30, 2011 and 26,906,227 as at November 28, 2011. The following are details of outstanding share options as at September 30, 2011 and November 28, 2011: Expiry Date Exercise Price Per Share Number of Shares Remaining Subject to Options (Sept 30/11) Number of Shares Remaining Subject to Options (Nov 28/11) February 27, 2013 February 27, 2013 September 22, 2014 January 14, 2015 September 10, 2015 December 9, 2013 January 18, 2016 September 30, 2016 Total: 10 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 The following are details of outstanding warrants as at September 30, 2011 and November 28, 2011: Expiry Date Exercise Price Per Share Number of Underlying Shares (Sept 30/11) Number of Underlying Shares (Nov 28/11) November 10, 2013 December 22, 2013 Total: The following are details of outstanding compensation warrants as at September 30, 2011 and November 28, 2011: Expiry Date Exercise Price Per Share Number of Underlying Shares (Sept 30/11) Number of Underlying Shares (Nov 28/11) December 22, 2013 Total: Commitments The Company entered into a cost sharing agreement dated October 1, 1997, and amended November 1, 2003 to reimburse Oniva for a percentage of its overhead expenses, to reimburse 100% of its out-of-pocket expenses incurred on behalf of the Company, and to pay a percentage fee based on the total overhead and corporate expenses. Either party may terminate the agreement with one-month notice. Transactions and balances with Oniva, which is a related company, are disclosed in the transactions with related parties section. The Company and its subsidiary have various lease agreements for their office premises, use of land, drilling and equipment at the mine site. The Company has commitments in respect of these lease agreements as follows: September 30, 2011 December 31, 2010 Not later than one year $ $ Later than one yearand no later thanfive years Later than 5 years $ $ 11 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Disclosure Controls and Procedures The Chief Executive Officer and the Chief Financial Officer of the Company are responsible for evaluating the effectiveness of the Company’s disclosure controls and procedures and have concluded, based on our evaluation, that they are effective as at September 30, 2011 to ensure that information required to be disclosed in reports filed or submitted under Canadian securities legislation is recorded, processed, summarized and reported within the time period specified in those rules and regulations. Internal Controls Over Financial Reporting The Chief Executive Officer and the Chief Financial Officer of the Company are responsible for designing internal controls over financial reporting, or causing them to be designed under their supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with Canadian GAAP.The Company assessed the design of the internal controls over financial reporting as at September 30, 2011 and concluded that there are material weaknesses in internal controls over financial reporting, which are as follows: a) Due to the limited number of staff resources, the Company believes there are instances where a lack of segregation of duties exist to provide effective controls; and b) Due to the limited number of staff resources, the Company may not have the necessary in-house knowledge to address complex accounting and tax issues that may arise. The weaknesses and their related risks are not uncommon in a company the size of the Company because of limitations in size and number of staff.The Company believes it has taken steps to mitigate these risks by increasing financial reporting personnel, consulting outside advisors and involving the Audit Committee and Board of Directors in reviews and consultations where necessary.However, these weaknesses in internal controls over financial reporting could result in a more than remote likelihood that a material misstatement would not be prevented or detected. The Company believes that it must take additional steps to further mitigate these risks by consulting outside advisors on a more regular and timely basis and continuing to do periodic on-site inspections of the accounting records in Mexico. There have been no changes in the Company’s internal controls over financial reporting that occurred during the period ended September 30, 2011 that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. Subsequent Events · Subsequent to September 30, 2011, 5,800 options were exercised for gross proceeds of $6,090. · In October 2011, the Company sold 200 tonnes of bulk concentrate and received a provisional payment of $480,130. The final payment for this lot will be made once the assays have been completed. Approval The Board of Directors of the Company has approved the disclosure contained in this MD&A. 12 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDSEPTEMBER 30, 2011 Cautionary Statement This MD&A is based on a review of the Company’s operations, financial position and plans for the future based on facts and circumstances as of November 28, 2011. Except for historical information or statements of fact relating to the Company, this document contains “forward-looking statements” within the meaning of applicable Canadian securities regulations. There can be no assurance that such statements will prove to be accurate, and future events and actual results could differ materially from those anticipated in such statements. Important factors that could cause actual results to differ materially from our expectations are disclosed in the Company’s documents filed from time to time via SEDAR with the Canadian regulatory agencies to whose policies we are bound. Forward-looking statements are based on the estimates and opinions of management on the date the statements are made, and we do not undertake any obligation to update forward-looking statements should conditions or our estimates or opinions change. These statements involve known and unknown risks, uncertainties, and other factor that may cause the Company’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievement expressed or implied by these forward-looking statements. 13
